DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 06 December 2022. Claims 6-18 and 24-40 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18 and 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed towards providing a physical layer downlink decoding feedback message and the independent claims recite, in part, “wherein the feedback message is not a HARQ feedback message based at least in part on the HARQ-less mode being activated.” The specification does not provide definition of what is “not a HARQ feedback message”. One of ordinary skill understands particular functions of HARQ as it relates to the field of endeavor. (See disclosure: [0004] “Long-Term Evolution (LTE)). While applicant is not required to provide a detailed description of what is known in the art; however, if applicant does not specifically define features, especially when disclosed and/or claimed as a negative feature (e.g., -less, not a HARQ feedback message), then the features are open to interpretation based on the knowledge of one of ordinary skill in the art.
Hybrid automatic repeat request (HARQ) is a combination of high-rate forward error-correcting [e.g., FEC] coding and ARQ error-control for detectable but non-correctable errors. In hybrid ARQ, a code may be used in order to perform forward-error correction and error detection by correcting a subset of errors while relying on ARQ to correct errors that are non-correctable using only redundancy sent in an initial transmission. HARQ in LTE is based on using a stop-and-wait HARQ procedure. When a packet is transmitted from eNode-B, UE decodes it and provides feedback. (See Lahetkangas et al. US 2015/0063250 A1, Fig. 1 and [0003]). That is to say HARQ utilizes downlink decoding feedback which is ARQ feedback in a stop-and-wait process. (See Parkvall et al. US 2002/0080719 A1 at [0004] disclosing Automatic Repeat reQuest (ARQ) in which the feedback is an ACK; and at [0009] disclosing HARQ in the same manner as Lahetkangas et al., “features of a pure FEC scheme and a pure ARQ scheme are combined. Error correction and error detection functions are performed along with ARQ feedback signaling which typically includes acknowledgment and negative acknowledgment signals.” Further, Parkvall discusses two flavors of HARQ “Hybrid ARQ schemes come in two flavors, type 1 and type 2. Whie [sic] the erroneously received packet may be discarded, as in HARQ type 1, a more efficient alternative is hybrid ARQ type 2, which save the erroneously received and negatively acknowledged data packet and then combine it in some way with the retransmission. In such a hybrid ARQ combining scheme, the "soft" information from previous, unsuccessful transmission attempts is used in conjunction with the retransmitted packets to improve the probability of decoding a successful packet.”
Applicant defines the feedback message as “an acknowledgement message or negative acknowledgement message that does not include a retransmission indicator”. (See claim 6). Applicant appears to define this as HARQ feedback at [0078], “For example, a UE may transmit a HARQ acknowledgement (ACK) to indicate that a transmission is successfully received and/or decoded. In contrast, the UE may transmit a HARQ negative acknowledgement (NACK) to indicate that a transmission is not successfully received and/or decoded.” This definition in claim 6 renders the scope of claim 1 unclear as to what the feature “not a HARQ feedback message” encompasses.
 Applicant’s claims also require “receiving a hybrid automatic repeat request (HARQ)-less communication” and “HARQ-less mode” which is also not defined by the specification rendering the scope of the claims ambiguous. Applicant describes “HARQ-less transmission mode” and does not describe a more general “HARQ-less mode” or the scope of “a hybrid automatic repeat request (HARQ)-less communication”. According to applicant’s description at [0078], “HARQ-less transmission mode may enable a particular deployment to satisfy a delay requirement for a maximum time to combine a plurality of copies of the same transport block.” This appears to describe the similar features of hybrid ARQ type 2 transmissions disclosed by Parkvall in which copies are combined to be more efficient than simply discarding packets. Applicant appears to describe HARQ-less transmission mode as including blind re-transmissions or in the case of the non-elected invention of Group I (See applicant’s election without traverse filed 09 March 2022) not including blind re-transmission at [0082], “for HARQ-less transmission modes, if no re-transmission is scheduled by the network which is performed blindly irrespective of a decoding failure….UE may set the reordering timer to a zero value or may disable the reordering timer to allow for out of order delivery of RLC PDUs, thereby enabling use of a HARQ-less transmission mode without blind re-transmission.” Thus, it is not clear from applicant’s disclosure what “HARQ-less mode” or “a hybrid automatic repeat request (HARQ)-less communication” encompasses because the description does not particularly define “HARQ-less mode” or what it means to receive “a HARQ-less communication”; the original disclosure describes HARQ-less transmission having similar features to HARQ type 2; and the claims define feedback that appears to be HARQ feedback.
The knowledge of one of ordinary skill in the art and applicant’s definition, or rather dearth thereof, lead to great ambiguity in the claim features as to what “HARQ-less mode…wherein the feedback message is not a HARQ feedback message based at least in part on the HARQ-less mode being activated.” Applicant is advised to positively define claim features. The dependent claims do not add clarity with respect to these issues; accordingly, claims 6-18 and 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner finds the disclosure of the “means for determining that a HARQ-less mode is activated for communication with a network entity” recited in claim 40 in the original disclosure at Fig. 7, 710 and paragraph [0084] disclosing, “reference number 710, UE 120 may determine that a HARQ-less transmission mode is activated. For example, UE 120 may determine that the HARQ-less transmission mode is activated based at least in part on received signaling from BS 110 indicating that UE 120 is not to transmit HARQ ACK or HARQ NACK messages. Additionally, or alternatively, UE 120 may determine that the HARQ-less transmission mode is activated based on a stored configuration. For example, UE 120 may be preconfigured to operate in the HARQ-less transmission mode when deployed in an NTN deployment.”  
Further, examiner finds disclosure of the “means for transmitting, in response to receiving the HARQ-less communication and based at least in part on the HARQ-less mode being activated, a feedback messag

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 10, 12-18, 24-25, 28-30, 32-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao (US 2021/0297192 A1).

Regarding claim 6, Miao discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a hybrid automatic repeat request (HARQ)-less communication ([0014] disclosing “Blind/HARQ-less PDSCH repetitions; [0062] disclosing “ the method 300 determines a fewest number of the repetitions used by the UE to decode the PDSCH transmission”);
determining that a HARQ-less mode is activated ([0014] disclosing “Blind/HARQ-less PDSCH repetitions are enabled by RRC configuration”; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”) for communication with a network entity (this is a statement of intended use and not considered as limiting the claims; however, see [0015], [0023] disclosing downlink PDSCH repetitions scheduled by the gNB. PDSCH is a term of the art which inherently is transmission from the disclosed gNB to the UE); and 
transmitting, in response to receiving the HARQ-less communication and based at least in part on the HARQ-less mode being activated ([0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”), a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS ([0023] disclosing “it may be beneficial that the UE signals the smallest number of repetitions which are sufficient for the UE to achieve the correct PDSCH decoding”),
wherein the feedback message is not a HARQ feedback message based at least in part on the HARO-less mode being activated  ([0014] disclosing “Blind/HARQ-less PDSCH repetitions; [0025] disclosing, “the UE can also signal the number of repetitions it actually employed to achieve the correct decoding.”), and
wherein the feedback message is a physical layer downlink decoding feedback message that includes information identifying a quantity of decoded physical downlink control channels (PDCCHs) in a particular reporting window ([0023] disclosing “the UE may correctly decode the PDSCH earlier than all the repetitions are received…assuming a good channel condition, the UE may correctly decode the PDSCH by using only the first two repetitions…it may be beneficial that the UE signals the smallest number of repetitions which are sufficient for the UE to achieve the correct PDSCH decoding.”; [0054] “an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.” the duration of the exact number of repetitions seen by examiner as corresponding to the reporting window and the feedback indicating correctly decoded PDSCH implicitly indicates the PDCCH which scheduled the PDSCH was decoded; [0013]-[0014] disclosing PDCCH associated with the PDSCH needing to be successfully received in order to utilize the associated k PDSCH in a repetition window).  

Regarding clam 7, Miao discloses the method of claim 6, wherein determining that the HARQ-less mode is activated comprises: 
determining that the HARQ-less mode is activated based at least in part on a received indication or stored configuration information ([0054] disclosing “repetitions can be semi-statically configured with RRC signaling…the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  

Regarding claim 10, Miao discloses the method of claim 6, wherein the feedback message is conveyed via an uplink control information message of a physical uplink control channel or a physical uplink shared channel ([0031]; it is inherent in the art that uplink control information can be sent in the physical uplink shared channel as an alternative embodiment to the physical uplink control channel (PUCCH)).  

Regarding claim 12, Miao discloses the method of claim 6, wherein the feedback message is conveyed via at least one of: a periodic message, an aperiodic message triggered by a downlink control information indicator, or a semi-persistent aperiodic message ([0054]-[0060] disclosing DCI schedules the repetitions; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received).  

Regarding claim 13, Miao discloses the method of claim 6, wherein the feedback message includes information identifying at least one of: a quantity of decoded dynamically scheduled physical downlink shared channel (PDSCH) TBs in the particular reporting window, a quantity of semi-persistently scheduled PDSCH TBs in the particular reporting window, a quantity of non-decoded PDSCH TBs, or a quantity of non-received PDSCH TBs ([0021] disclosing gNB dynamically scheduling the data; Fig. 3, [0055]-[0060] disclosing the fewest number of PDSCH received is included in the feedback.; Fig. 4, [0063]; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  
Regarding claim 14, Miao discloses the method of claim 6, wherein the feedback message further includes negative acknowledgement information identifying a non-decoded physical downlink shared channel (PDSCH) corresponding to a decoded PDCCH ([0054]-[0060] disclosing DCI schedules the repetitions; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  

Regarding claim 15, Miao discloses the method of claim 6, wherein the feedback message is an acknowledgement message or negative acknowledgement message that does not include a retransmission indicator ([0025]-[0030] disclosing encoding two bits to signal an ACK of repetitions it actually employed to achieve the correct decoding which is not a retransmission indicator; and said ACK utilizes PUCCH format 0 which inherently only carries 1 to 2 bits of information (i.e., only the 2 bits encoding the ACK and no other information).  

Regarding claim 16, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is determined based at least in part on a pre-configured quantity of slots and an end of a previous reporting window corresponding to a previous feedback message ([0023] four repetitions scheduled; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”; Fig. 4, [0063]).  

Regarding claim 17, Miao discloses the method of claim 16, wherein the pre-configured quantity of slots is determined based at least in part on at least one of a delay between a physical downlink control channel (PDCCH) and a scheduled physical downlink shared channel (PDSCH) or a delay between the scheduled PDSCH and an acknowledgement or negative acknowledgement message associated with the scheduled PDSCH ([0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with …an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  

Regarding claim 18, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is based at least in part on a scheduled transmission period for the feedback message ([0030] disclosing PUCCH format 0; it is inherent in the art that a UE is provided with information configuring the resources for PUCCH with PUCCH format 0).  

Regarding claims 24-25, 28-30 and 32-36, the claims are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claims 6-7, 10 and 12-18. Miao discloses such embodiments (Fig. 7 CPU 714, memory 718, [0100]-[0123] disclosing “the functionality of the illustrated baseband processors may be included in modules stored in the memory 718 and executed via a Central Processing Unit (CPU 714)”, [0131]-[0157] disclosing the baseband circuitry of Fig. 7 (i.e., above [0131]) can perform the example embodiments below [0131]); therefore, claims 24-25, 28-30 and 32-36 are rejected on the grounds presented above for claims 6-7, 10 and 12-18.

Regarding claim 39, the claim is directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform the method of claim 6. Miao discloses such embodiments (Fig. 7 CPU 714, memory 718, [0100]-[0123] disclosing “the functionality of the illustrated baseband processors may be included in modules stored in the memory 718 and executed via a Central Processing Unit (CPU 714)”, [0131]-[0157] disclosing the baseband circuitry of Fig. 7 (i.e., above [0131]) can perform the example embodiments below [0131]); therefore, claim 39 is rejected on the grounds presented above for claim 6.

Regarding clam 40, the claim is directed towards an apparatus for wireless communication, comprising means for performing the method of claim 6. Miao discloses equivalent means (Miao id.); therefore, claim 40 is rejected on the grounds presented above for claim 6.

Claim(s) 6, 24, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0326354 A1).

Regarding claim 6, Li discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a hybrid automatic repeat request (HARQ)-less communication (Fig. 2, 21, [0160] disclosing “A user equipment receives first signaling sent by a base station, where the first signaling carries a feedback manner of HARQ feedback information, and the feedback manner includes: feeding back the HARQ feedback information or not feeding back the HARQ feedback information.; [0157] For example, when the information carried by the PDSCH includes a dedicated control channel (DCCH), when receiving the PDSCH carrying the DCCH, the user equipment may determine that an HARQ feedback manner corresponding to the PDSCH is to feedback an ACK/NACK, no matter whether the first signaling indicates feeding back or not feeding back);
determining that a HARQ-less mode is activated for communication with a network entity (Fig. 1, 11 and 12, [0120], [0122]and [0145] disclosing the base station determines configuration to not use HARQ which includes not feeding back the HARQ; Fig. 2, 21, [0160] disclosing “A user equipment receives first signaling sent by a base station, where the first signaling carries a feedback manner of HARQ feedback information, and the feedback manner includes: feeding back the HARQ feedback information or not feeding back the HARQ feedback information.); and 
transmitting a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS (Fig. 4a, [0209]-[0213] disclosing similar features to Fig. 1; Fig. 4a 404, [0218]-[0220] disclosing the UE uses ARQ at the RLC layer; [0215]-[0216] disclosing by setting the MCS and power levels a target BLER can be achieved and ideal throughput can be obtained by using only the ARQ at the RLC layer; as opposed to, [0115] disclosing using both HARQ at the MAC layer and ARQ at the RLC layer), 
wherein the feedback message is not a HARQ feedback message based at least in part on the HARO-less mode being activated ([Fig. 4a, 401, 402, [0216] disclosing using only the ARQ at the RLC layer; as opposed to, [0115] disclosing using both HARQ at the MAC layer and ARQ at the RLC layer), and 
wherein the feedback message is a physical layer downlink decoding feedback message that includes information identifying a quantity of decoded physical downlink control channels (PDCCHs) in a particular reporting window ([0115] and [0117] disclosing at the RLC layer, UE can send a status report indicating reception of data fails; [0218]-[0220] disclosing the UE uses ARQ at the RLC layer; [0145], [0148], [0151]-[0152] disclosing DCI on PDCCH which inherently schedules the data acknowledged at the RLC layer, the UE does not receive the DCI and provides a solution to time period for the DCI to be received. The RLC status report implicitly informs the base station that DCI was received within the time window).

Regarding claim 24, the claim is directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claim 6. Li discloses such embodiments (Fig. 6, [0256]-[0273] and in particular [0272]); therefore, claim 24 is rejected on the grounds presented above for claim 6.

Regarding claim 39, the claim is directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform the method of claim 6. Li discloses such embodiments (Fig. 6, [0256]-[0273] and in particular [0272]); therefore, claim 39 is rejected on the grounds presented above for claim 6.

Regarding clam 40, the claim is directed towards an apparatus for wireless communication, comprising means for performing the method of claim 6. Miao discloses equivalent means; therefore, claim 40 is rejected on the grounds presented above for claim 6.









Claim(s) 6-7, 10-18 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (WO 2008/114198).

Regarding claim 6, Baker discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a hybrid automatic repeat request (HARQ)-less communication (Fig. 2, pg. 6, lines 18-20  disclosing the UE reports the number of retransmissions that was required to successfully decode the data packet; pg. 1, lines 12-14 disclosing the high-speed downlink shared channel (HS-DSCH) will be used when the UE is in CELL_FACH state. In this state, no HARQ feedback will be used, instead the NodeB blindly retransmits the HARQ data); 
determining that a HARQ-less mode is activated for communication with a network entity (pg. 1, 22-27 disclosing HS-DSCH reception in CELL_FACH state is enabled by the network via broadcast information or RRC signalling); and 
transmitting, in response to receiving the HARQ-less communication and based at least in part on the HARQ-less mode being activated, a feedback message (pg. 2, lines 30-31 disclosing the UE sends back to the NodeB either an indication of the number of re-transmissions that were required to successfully decode the HARQ data), 
wherein the feedback message is not a HARQ feedback message based at least in part on the HARQ-less mode being activated (pg. 1, lines 12-14 disclosing the high-speed downlink shared channel (HS-DSCH) will be used when the UE is in CELL_FACH state. In this state, no HARQ feedback will be used, instead the NodeB blindly retransmits the HARQ data; pg. 1, lines 11-16 disclosing No HARQ feedback will be used), and 
wherein the feedback message is a physical layer downlink decoding feedback message that includes information identifying a quantity of decoded physical downlink control channels (PDCCHs) in a particular reporting window (pg. 2, lines 30-31 disclosing the UE sends back to the NodeB either an indication of the number of re-transmissions that were required to successfully decode the HARQ data; pg. 1 line 22 – pg. 2, line 8 disclosing when the UE detects the H-RNTI, the UE shall receive the corresponding HS-DSCH TTI for decoding. Implicitly feedback of the number of re-transmissions required implicitly indicates the number of control transmission received; pg. 3, lines 16-26 report an average over a period).  

 Regarding claim 7, Baker discloses the method of claim 6, wherein determining that the HARQ-less mode is activated comprises: 
determining that the HARQ-less mode is activated based at least in part on a received indication or stored configuration information (pg. 1, lines 12-14 disclosing the high-speed downlink shared channel (HS-DSCH) will be used when the UE is in CELL_FACH state. In this state, no HARQ feedback will be used, instead the NodeB blindly retransmits the HARQ data; pg. 1, 22-27 disclosing HS-DSCH reception in CELL_FACH state is enabled by the network via broadcast information or RRC signalling).  

Regarding claim 10, Baker discloses the method of claim 6, wherein the feedback message is conveyed via an uplink control information message of a physical uplink control channel or a physical uplink shared channel (pg. 7, lines 18-24 disclosing the UE reports the number of retransmissions required for successful decoding on the RACH).  

Regarding claim 11, Baker discloses the method of claim 6, wherein the feedback message is conveyed via a medium access control control element of a physical uplink shared channel (pg. 7, lines 18-24 disclosing the UE reports the number of retransmissions with a MAC header on the RACH).  

Regarding claim 12, Baker discloses the method of claim 6, wherein the feedback message is conveyed via at least one of: a periodic message, an aperiodic message triggered by a downlink control information indicator, or a semi-persistent aperiodic message (pg. 5, lines 5-14, triggering techniques include periodic reporting based on a timer, handover (e.g. downlink control)).  

Regarding claim 13, Baker discloses the method of claim 6, wherein the feedback message further includes information identifying at least one of: 
a quantity of decoded dynamically scheduled physical downlink shared channel (PDSCH) transport blocks (TBs) in the particular reporting window  (pg. 3, lines 16-26 report an average over a period), a quantity of semi-persistently scheduled PDSCH TBs in the particular reporting window , a quantity of non-decoded PDSCH TBs (pg. 6, line 29 – pg. 7, line 22 MAC Header indicating difficulty decoding since the retransmissions exceeded a threshold), or a quantity of non-received PDSCH TBs (pg. 6, line 29 – pg. 7, line 32 MAC Header indicating difficulty decoding since the retransmissions exceeded a threshold).  

Regarding claim 14, Baker discloses the method of claim 6, wherein the feedback message further includes negative acknowledgement information identifying a non-decoded physical downlink shared channel (PDSCH) corresponding to a decoded PDCCH (pg. 5, lines 6, 16-21, pg. 6, line 29 – pg. 7 line 2 disclosing a limit to a number of retransmissions and the UE indicates difficulty decoding the data; pg. 1 line 22 – pg. 2, line 8 disclosing when the UE detects the H-RNTI, the UE shall receive the corresponding HS-DSCH TTI for decoding).  

Regarding claim 15, Baker discloses the method of claim 6, wherein the feedback message is an acknowledgement message or negative acknowledgement message that does not include a retransmission indicator (pg. 2, lines 30-31, pg. 6, lines 18-24 disclosing the UE sends back to the NodeB either an indication of the number of re-transmissions that were required to successfully decode the HARQ data in a MAC Header).  

Regarding claim 16, Baker discloses the method of claim 6, wherein the particular reporting window is determined based at least in part on a pre-configured quantity of slots and an end of a previous reporting window corresponding to a previous feedback message (pg. 3, lines 16-26 report an average over a period; pg. 6, lines 18-20 a packet is sent with two blind retransmissions).  

Regarding claim 17, Baker discloses the method of claim 16, wherein the pre-configured quantity of slots is determined based at least in part on at least one of a delay between a PDCCH and a scheduled physical downlink shared channel (PDSCH) or a delay between the scheduled PDSCH and an acknowledgement or negative acknowledgement message associated with the scheduled PDSCH (pg. 1 line 22 – pg. 2, line 8 disclosing when the UE detects the H-RNTI, the UE shall receive the corresponding HS-DSCH TTI for decoding; pg. 3, lines 16-26 report an average over a period; pg. 6, lines 18-20 a packet is sent with two blind retransmissions).  

Regarding claim 18, Baker discloses the method of claim 6, wherein the particular reporting window is based at least in part on a scheduled transmission period for the feedback message (pg. 3, lines 16-26 report an average over a period;  (pg. 5, lines 5-14, triggering techniques include periodic reporting based on a timer).  

Regarding clam 40, the claim is directed towards an apparatus for wireless communication, comprising means for performing the method of claim 6. Baker discloses equivalent means (Li id.); therefore, claim 40 is rejected on the grounds presented above for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25 and 28-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2008/114198).

Regarding claims 24-25 and 28-36, the claims are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claims 6-7 and 10-18. Baker does not expressly disclose a special purpose processor to perform the method as claimed; however, one of ordinary skill in the art would have found it obvious to perform the claimed method with a special purpose processor in order to provide a device which was easily reconfigurable to allow for a flexible user equipment that could be updated with new features.

Regarding claim 39, the claim is directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform the method of claim 6. Baker does not expressly disclose a non-transitory computer-readable medium as claimed; however, it would have been obvious to one of ordinary skill in the art to embody the method as claimed in order to provide for a manner of programming a special purpose processor to perform the method such that the method could be easily installed onto a user equipment.

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Huawei et al. “Discussion of disabling HARQ in NTN”, 3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13-17 May 2019, R2-1907842, hereafter D1.

Regarding claim 8, Miao discloses the method of claim 6, wherein the feedback indicates successful reception of the transmission based on the HARQ-less mode being activated ([0014] disclosing “Blind/HARQ-less PDSCH repetitions; [0025] “the number of repetitions it actually employed to achieve the correct decoding.). 
Miao does not disclose the following. However, D1 suggests further comprising: forgoing transmission of a radio link control status report based at least in part  on the HARQ-less mode being activated (Section 2.2 impact of disabling HARQ disclosing “Currently, RLC layer will perform reassembling procedure to reassemble the segments and PDCP layer will perform reordering procedure to keep the data in the right order. When HARQ is disabled, no out-of-order case will happen. Therefore, no reassembling or reordering procedure is needed in normal transmission”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Miao with those of D1 because D1 teaches when HARQ is disabled as in Li, reordering at the PDCP layer is unnecessary because there will be no out-of-order packets which the common sense of one of ordinary skill would realize makes a simpler user equipment design.

Regarding claim 26, the claim is directed towards the UE which performs the method of claim 8; therefore, claim 26 is rejected on the grounds presented above for claim 8.

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2008/114198) in view of Huawei et al. “Discussion of disabling HARQ in NTN”, 3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13-17 May 2019, R2-1907842, hereafter D1.

Regarding claim 8, Baker discloses the method of claim 6, wherein the feedback indicates successful reception of the transmission based on the HARQ-less mode being activated  (pg. 1, lines 12-14 disclosing the high-speed downlink shared channel (HS-DSCH) will be used when the UE is in CELL_FACH state. In this state, no HARQ feedback will be used, instead the NodeB blindly retransmits the HARQ data; pg. 1, lines 11-16 disclosing No HARQ feedback will be used). 
Baker does not disclose the following. However, D1 suggests further comprising: forgoing transmission of a radio link control status report based at least in part  on the HARQ-less mode being activated (Section 2.2 impact of disabling HARQ disclosing “Currently, RLC layer will perform reassembling procedure to reassemble the segments and PDCP layer will perform reordering procedure to keep the data in the right order. When HARQ is disabled, no out-of-order case will happen. Therefore, no reassembling or reordering procedure is needed in normal transmission”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Baker with those of D1 because D1 teaches when HARQ is disabled as in Li, reordering at the PDCP layer is unnecessary because there will be no out-of-order packets which the common sense of one of ordinary skill would realize makes a simpler user equipment design.

Regarding claim 26, the claim is directed towards the UE which performs the method of claim 8; therefore, claim 26 is rejected on the grounds presented above for claim 8.


Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Loehr et al. (US 2019/0058986 A1).

Regarding claim 9, Miao discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: transmitting a radio link control status report in addition to transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in acknowledged mode in which RLC status is reported for IP-based services such as file transfer where error-free data delivery is of primary interest).  As such,  it would have been obvious to one of ordinary skill in the art to utilize acknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being IP-based services such as file transfer where error-free data delivery is of primary interest in order to provide an extra level of reliability for such transfers.

Regarding claim 27, the claim is directed towards the UE which performs the method of claim 9; therefore, claim 27 is rejected on the grounds presented above for claim 9.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2008/114198) in view of Loehr et al. (US 2019/0058986 A1).

Regarding claim 9, Baker discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: transmitting a radio link control status report in addition to transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in acknowledged mode in which RLC status is reported for IP-based services such as file transfer where error-free data delivery is of primary interest).  As such,  it would have been obvious to one of ordinary skill in the art to utilize acknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being IP-based services such as file transfer where error-free data delivery is of primary interest in order to provide an extra level of reliability for such transfers.

Regarding claim 27, the claim is directed towards the UE which performs the method of claim 9; therefore, claim 27 is rejected on the grounds presented above for claim 9.

Claims 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Xiong et al. (US 2019/0173622 A1).

Regarding claim 11, Miao discloses the method of claim 6 but does not disclose the following; however, Xiong discloses wherein the feedback message is conveyed via a medium access control control element of a physical uplink shared channel ([0131]).  
The disclosure of Miao shows there is a need for reporting the HARQ feedback in blind repetition/HARQ-less schemes to avoid unnecessarily excessive resource allocation for PDSCH transmission (Miao: [0023]). As evidenced by the disclosure of Xiong, there was a finite number of identified, predictable potential solutions for sending HARQ feedback information (Xiong: [0131]). As evidenced by the express teaching of Xiong that HARQ feedback can alternatively be sent in a MAC CE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the solution of Xiong for sending the HARQ feedback information taught by Miao.   As evidenced by the level of skill in the art in the disclosures of Miao and Xiong, one of ordinary skill in the art would have found a reasonable expectation of success in applying Xiong’s techniques.

Regarding claims 31, the claim is directed towards the UE which performs the method of claim 11; therefore, claim 31 is rejected on the grounds presented above for claim 11.

Claim(s) 37-38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0326354 A1) in view of Huawei et al. “Discussion of disabling HARQ in NTN”, 3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13-17 May 2019, R2-1907842, hereafter D1.

Regarding claim 38, Li discloses the method of claim 6, but does not disclose the following; however, D1 discloses further comprising: setting a reordering timer based at least in part on the HARQ-less mode being activated and blind re-transmission not being enabled (Sections 2.1 disclosing disabling HARQ and section 2.2 and proposal 4 disclosing reordering is not needed and thus the reordering timer is unnecessary, and suggesting timers can be disabled by setting them to zero). Neither Li nor D1 indicate that blind retransmissions are enabled; as such, this suggests there is no blind retransmission in the schemes proposed by L1 and D1 (i.e. based on blind re-transmissions not being enabled in the disclosures of Li and D1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Li with those of D1 because D1 teaches when HARQ is disabled as in Li, reordering at the PDCP layer is unnecessary because there will be no out-of-order packets which the common sense of one of ordinary skill would realize makes a simpler user equipment design.

Regarding claim 37, the claim is directed towards the UE which performs the method of claim 38; therefore, claim 37 is rejected on the grounds presented above for claim 38.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed 06 December 2022, hereafter remarks, have been fully considered but they are not persuasive. 
Applicant argues the reference of record Miao does not disclose the features, "transmitting, in response to receiving the HARQ-less communication and based at least in part on the HARQ-less mode being activated, a feedback message...wherein the feedback message is a physical layer downlink decoding feedback message that includes information identifying a quantity of decoded physical downlink control channels (PDCCHs) in a particular reporting window", examiner respectfully disagrees.
Miao teaches HARQ-less mode for scheduled Downlink Shared channel transmissions ([0013]). Further Miao discloses the UE may correctly decode the PDSCH earlier than all the repetitions are received…assuming a good channel condition, the UE may correctly decode the PDSCH by using only the first two repetitions…it may be beneficial that the UE signals the smallest number of repetitions which are sufficient for the UE to achieve the correct PDSCH decoding ([0023]). Moreover, Miao discloses an exacvt number of repetitions is scheduled for the technique which suggests a “particular reporting window and the downlink shared channel (PDSCH) is scheduled by an associated PDCCH which needs to be successfully received in order to utilize the associated k PDSCH. ([0013]-[0014]). thus it appears that the feedback is also an indication of successful decoding of PDCCH.
Applicant argues the reference of record Li does not disclose, “transmitting, in response to receiving the HARQ-less communication and based at least in part on the HARQ-less mode being activated, a feedback message... wherein the feedback message is a physical layer downlink decoding feedback message that includes information identifying a quantity of decoded physical downlink control channels (PDCCHs) in a particular reporting window.” Examiner respectfully disagrees. Li discloses ARQ feedback at the RLC layer (Fig. 4a 404, [0218]-[0220]) and control information such a DCI carried in PDCCH which sometime the UE does not receive, Li teaches a solution is to provide a time period to receive the DCI in order to overcome the UE not receiving the DCI. Inherently the data acknowledged at the RLC layer is scheduled by DCI carried in the PDCCH. As such acknowledgements at the RLC layer implicitly indicate the PDCCH scheduling the data has been successfully decoded ([0145], [0148], [0151]-[0152]). This disclosure in Li appears to disclose the disputed feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosseini et al. (US 2018/0270880 A1); Chatterjee et al. (US 2021/0307051 A1); Nguyen et al. (US 2021/0021380 A1); Miao (CN 112567666 A); Vaidya et al. (US 2020/0044792 A1); Lahetkangas et al. (US 2015/0063250 A1); Parkvall et al. US (2002/0080719 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461